Citation Nr: 0110995	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for internal and external 
hemorrhoids (hemorrhoids), currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO, 
which denied a claim for an evaluation in excess of 10 
percent for the veteran's service-connected hemorrhoids.  

It is noted that while the veteran's March 2000 substantive 
appeal included a request for a hearing before a Member of 
the Board sitting at the RO (Travel Board hearing), he 
formally withdrew this hearing request in May 2000, and, 
instead, requested a hearing before a Member of the Board 
sitting in Washington, D.C. (Board C.O. hearing).  After due 
notice of the date, time, and place of the Board C.O. 
hearing, he failed to report at the March 26, 2001 scheduled 
time.  Additionally of note, the veteran raised a claim of 
entitlement to a temporary total rating due to hospital 
treatment, following a November 1998 hemorrhoidectomy.  The 
claim was denied at the RO in March 2000, and the veteran 
initiated no appeal.  Accordingly, no further development in 
either regard is indicated or appropriate.  


REMAND

The veteran's service-connected hemorrhoids are presently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000).  Under Diagnostic Code 7336, a 
10 percent rating is assigned for hemorrhoids which are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The veteran asserts that an 
evaluation in excess of 10 percent is warranted on account of 
increased symptomatology, including persistent bleeding.  

The medical evidence includes a most recent VA examination 
report of June 1998, at which time both internal and external 
(times two) hemorrhoids were noted, and the veteran's stool 
was hemoccult positive.  However, the clinical information 
contained in this VA examination report appears to have 
become outdated, as detailed as follows.  Private treatment 
records of S. D. Hoff, M.D., reveal that in November 1998, 
the veteran underwent a hemorrhoidectomy for large prolapsing 
and bleeding internal and external hemorrhoids.  At that 
time, a history of frequent bright red blood on toilet tissue 
and in the toilet was noted.  The veteran returned to 
hospital care in December 1998 for post-operative pain and a 
fever.  He was found to have a large, deep supralevator, 
retrorectal abscess, which was drained.  However, a January 
1999 anoscopy revealed a much larger right superior 
retrorectal abscess, which was drained twice via CT-guided 
technology.  The etiology of the abscesses were noted to be 
obscure, and remain unspecified.  Moreover, in a May 2000 
statement of the veteran, he indicates that he remains under 
Dr. Hoff's care, and that he would undergo colon and rectal 
surgery on May 15, 2000.  

It is initially noted that copies of these additional medical 
records are not on file, but should be requested and obtained 
for use on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VA's duty to assist 
veterans includes obtaining pertinent medical records, even 
if not requested to do so by the veteran, when the VA is 
placed on notice that such records exist.  See Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).  Additionally of note, the 
evidence of record includes records from Dr. Hoff dated no 
later than May 1999, and St. John Medical Center hospital 
dated no later than November 1999.  More recent records must 
be requested and obtained from these, and any other 
identified, facilities.  

The Court has also held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last VA examination, or the available evidence is too 
old to adequately evaluate the current state of the 
condition.  See Suttman v. Brown, 5 Vet. App. 127, 128 
(1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Given the above, a more current VA rectal examination is 
indicated, to include a review of the more recent medical 
records, as well as a statement as to the likely etiology of 
the veteran's retrorectal abscesses, and the severity of his 
service-connected hemorrhoids, status-post multiple surgeries 
in November 1998, January 1999, and, apparently, in May 2000.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any hemorrhoidal 
symptomatology or that involving the anus 
or rectum, dated from March 1997 to the 
present-if not already of record.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from March 1997 
to the present, including those of Dr. 
Hoff, St. John Medical Center, as well as 
any other VA and/or non-VA medical 
facility or provider identified by the 
veteran, dated from March 1997 to the 
present-if not already on file.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The veteran should be scheduled for a 
VA rectal examination to determine the 
nature and severity of his service-
connected hemorrhoids, as well as the 
likely etiology of any retrorectal 
abscess(es) and any other rectal 
pathology found on examination.  The 
claims folder must be made available to 
the examiner in connection with the 
examination for use in the study of the 
case, and the private treatment records 
of November and December 1998, January 
1999, November 1999 and any more recent 
records obtained  must be reviewed and 
discussed in the report.  

Based on a review of the case, the 
examiner should express an opinion as to 
the medical probability that any 
clinically identified rectal pathology, 
and January 1999 retrorectal abscesses 
is/was due to service or service-
connected hemorrhoids.  All indicated 
testing must be completed.  The examiner 
is to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence and 
the private medical records.  

3.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this Board Remand.  If actions taken 
are deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO should readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
service-connected hemorrhoids.  If the 
benefit sought by the veteran continues 
to be denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence not 
previously considered must be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


